Title: To John Adams from John Quincy Adams, 31 October 1823
From: Adams, John Quincy
To: Adams, John


				
					My ever honoured father.
					Washington 31. October 1823
				
				I was desirous of offering you some token of my dutiful Affection, upon yesterday’s anniversary; and having as you know occasionally wasted an hour of leisure, upon the cultivation of Poetry I attempted the performance of my intention in verse—I soon found that the theme called for the Voice of a more favoured wooer of the Muse than I have ever been, or can ever hope to be—and after writing the enclosed lines I have hesitated whether I should send them to you, or commit them, as Juvenal says to the Husband of Venus—I have concluded to leave that task for my Son George, with your approbation, after submitting them to your indulgence—I have put them under cover to him directing him to deliver, and read them to you himself. Should you think them worth preserving I would only request that you would suffer no copy of them to be taken.Whether giving utterance to my feelings in Verse or in Prose, they can be no other than of a faithful and affectionate Son.
				
					John Quincy Adams
				
				
			